Opinion filed April 4, 2019




                                     In The


        Eleventh Court of Appeals
                                  __________

                  Nos. 11-18-00162-CR & 11-18-00163-CR
                                __________

                      GARY MARK BERRY, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 42nd District Court
                             Coleman County, Texas
                       Trial Court Cause Nos. 3021 & 3022


                      MEMORANDUM OPINION
       Appellant, Gary Mark Berry, originally pleaded guilty to the offenses of
possession of a controlled substance in a drug-free zone and tampering with physical
evidence. Pursuant to the terms of the plea agreement in each cause, the trial court
convicted Appellant, assessed his punishment at confinement for ten years and a
$1,500 fine, suspended the imposition of the sentence, and placed Appellant on
community supervision for five years. The State subsequently filed motions to
revoke Appellant’s community supervision. At a hearing on the motions, Appellant
pleaded true to all twelve of the State’s allegations. The trial court found all of the
State’s allegations to be true, revoked Appellant’s community supervision, and
imposed a sentence of confinement for seven years in each cause. We affirm.
        Appellant’s court-appointed counsel has filed in this court a motion to
withdraw as counsel in both appeals. The motion is supported by a brief in which
counsel professionally and conscientiously examines the records and applicable law
and concludes that the appeals are frivolous. Counsel provided Appellant with a
copy of the brief, a copy of the motion to withdraw, and a copy of the record.
Counsel advised Appellant of his right to review the record in each cause and file a
response to counsel’s brief. Counsel also advised Appellant of his right to file a
petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. See TEX. R. APP. P. 48.4, 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
        Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
records, and we agree that the appeals are frivolous.1 We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. See Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App.
2009). In this regard, a plea of true standing alone is sufficient to support a trial
court’s decision to revoke community supervision. Moses v. State, 590 S.W.2d 469,
470 (Tex. Crim. App. [Panel Op.] 1979). Furthermore, absent a void judgment,


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.

                                                    2
issues relating to an original plea proceeding may not be raised in a subsequent
appeal from the revocation of community supervision and adjudication of guilt.
Jordan v. State, 54 S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State,
994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999). Based upon our review of the
record, we agree with counsel that no arguable grounds for appeal exist.2
        The motion to withdraw is granted in each cause, and the judgments of the
trial court are affirmed.


                                                                   PER CURIAM


April 4, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.3
Willson, J., not participating.




        2
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3